DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-18 of US application 16/717,359 filed 12/17/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 10/20/21. Claims 1, 3-4, 7, 10, 12-13 and 16 were amended. Claims 6 and 15 were cancelled. Claims 1-5, 7-14, and 16-18 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-5, 7-14, and 16-18 are allowed over the prior art of record. The closest prior art of record is You et al. (US 9522675 B1) in view of Eshima (US 20190276011 A1), hereinafter referred to as You and Eshima, respectively. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, You discloses A parking assistance system for a transportation vehicle for providing parking assistance of the transportation vehicle (See at least Fig. 11 in You: You discloses a parking assist system for a vehicle [See at least You, Col 12, lines 3-7]), the parking assistance system comprising: 
at least one surroundings sensor that generates sensor data for recognition of a parking space in surroundings of the transportation vehicle with reference to the sensor data (See at least Fig. 11 in You: You discloses that at S1100, the parking space search unit 20 searches for both a perpendicular parking space and a parallel parking space using left-side and right-side sensors [See at least You, Col 12, lines 3-16]); and 
a control unit that is configured to assign a predetermined parking space category to the recognized parking space (You discloses that parking space search unit 20 categorizes detected parking spaces as left perpendicular parking, right perpendicular parking, left parallel parking, or right parallel parking [Col 12, lines 17-42]), 
wherein the control unit is further configured to offer a parking maneuver to a user of the transportation vehicle for parking into the parking space having the assigned parking space category (You discloses that after the parking space is discovered, selectable parking modes may be sequentially displayed by a parking mode selection unit 10 wherein the parking mode first displayed may be a parking mode in which the parking space search unit 20 determines that the vehicle can be parked in the corresponding parking space [See at least You, Col 12, lines 24-42]), 
wherein parking space surroundings data that describe a location of the parking space and/or a surroundings of the parking space are determined (See at least Fig. 11 in You: You discloses that, at S1100, the parking space search unit 20 searches for both a perpendicular parking space and a parallel parking space using left-side and right-side sensors in order to determine whether parking spaces are located to the left or right of the vehicle [See at least You, Col 12, lines 3-16]), a driving direction along which the transportation vehicle is configured to be maneuvered into the parking space is determined with reference to the parking space surroundings data (See at least Fig. 11 in You: You discloses that, when the right perpendicular parking mode or the left perpendicular parking mode has been selected in the first stage (S1115-Y), the parking controller 30 leads the driver to select either a head-in parking mode or a reverse parking mode, through an HMI, a display panel, and/or a speaker (S1120) [See at least You, Col 12, lines 63-67]. This may be regarded as determining a plurality of possibly driving directions with respect to the parking space location, so that the user may select one), and the parking maneuver along the determined driving direction is offered to the user (See at least Fig. 11 in You: You discloses that, when the right perpendicular parking mode or the left perpendicular parking mode has been selected in the first stage (S1115-Y), the parking controller 30 leads the driver to select either a head-in parking mode or a reverse parking mode, through an HMI, a display panel, and/or a speaker (S1120) [See at least You, Col 12, lines 63-67]), and
wherein the control unit is further configured to instruct the transportation vehicle to execute the parking maneuver at least semi-automatically (See at least Fig. 11 in You: You discloses that when the parking path has been completely set, the parking controller 30 performs a parking control while autonomously driving the vehicle according to the parking path (S1130) [See at least You, Col 13, lines 14-22]).
	However, none of the prior art of record, taken either alone or in combination, teaches or suggests the system wherein the parking space surroundings data used to determine the direction of the parking maneuver describe a current traffic density on a carriageway adjacent to the parking space and the driving direction is determined based on the traffic density.
(Eshima teaches that if the vehicle is located in a parking lot of a large-scale commercial facility with a relatively heavy vehicle traffic, the standard parking direction may be set to the backward parking in order to allow relatively smooth exit [See at least Eshima, 0028]).
	However, Eshima is silent as to how the data used to indicate the level of traffic and determine the driving direction is obtained; there is no indication that the data characterizing the level of traffic in the facility is surroundings data as opposed to some other kind of data. It therefore would not have been obvious to combine Eshima with You or any of the other prior art of record to arrive at the claimed invention.
	For at least the above stated reasons, claims 1 and 10 are allowable over the prior art of record.

	Regarding claims 2-5 and 7-9, these claims are allowable over the prior art of record by virtue of their dependence from claim 1.

	Regarding claims 11-14 and 16-18, these claims are allowable over the prior art of record by virtue of their dependence from claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668